Citation Nr: 1724712	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and panic disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  	


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to January 1998, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran has requested that his case be advanced on the docket due to severe financial hardship.  The motion to advance the case on the docket is granted.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2016).

The Board has expanded the anxiety and panic disorder claim on appeal to one for service connection for an acquired psychiatric disability, to include anxiety disorder and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to TDIU due to service connected acquired disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder and panic disorder had its clinical onset during his period of active service.

2.  The most probative evidence is against a finding that the Veteran has met the criteria for a diagnosis of PTSD during the appeal period.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder diagnosed as anxiety disorder and panic disorder have been met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.S. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, such as, a nexus between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The evidence of record includes the conclusions, without supporting rationales, of several VA and private clinicians who assert that the Veteran has a psychiatric disorder that was either caused or aggravated by service.  While service treatment records do not reveal reports of anxiety, the Veteran did report sleep impairment during service.  A November 1997 Report of Medical History documented the Veteran's reports of sleep walking.  Following separation from active duty, the Veteran entered the Navy Reserve.  

Private treatment records reveal that the Veteran began seeking treatment for anxiety in May 2008.  In May 2008 progress notes, the clinician reported that the Veteran experiences panic episodes and has trouble sleeping.  The treatment record documented a diagnosis of insomnia and panic disorder.  Private treatment records reveal continued psychiatric treatment for panic disorder from May 2008 until May 2012. 

Military personnel records indicate that the Bureau of Medicine of Surgery (the "Bureau") for the Department of the Navy recommended for the Veteran not to be retained in the Navy Reserve in August 2012.  The Bureau found the Veteran not "physically qualified for retention in the Navy due to panic disorder, anxiety, and sleep disturbance."  In October 2012, the Veteran was discharged from the Navy Reserve.

In January 2013, the Veteran applied for Social Security Administration (SSA) disability benefits due to an anxiety and panic disorder.  In August 2016, SSA granted disability benefits for anxiety disorders. 

In April 2013, the Veteran was afforded a VA psychiatric examination.  There, the examiner stated that the Veteran did not meet all of the symptoms of PTSD, but the Veteran did meet the diagnostic criteria for anxiety.  The examiner recorded a diagnosis of generalized anxiety disorder and panic disorder with agoraphobia.  In regards to anxiety, the examiner opined that the disability was "more likely than not a result of fearful experiences while in the navy and navy reserves.  Anxiety [symptoms] led to vet being medically discharged from reserves 10/12."  Further, the examiner opined that the panic disorder "at least likely as not secondary to anxiety disorder and stress from military." 

In August 2015 correspondence, a VA clinician reported that she had been treating the Veteran since December 2012 for social anxiety disorder as well as panic disorder with agoraphobia.  The clinician added that the Veteran "suffers from insomnia that began around the same time."  The clinician opined that the "etiology of these disorders is a direct result from traumatic incidents during his military services." 

In the February 2015 VA Form 9, the Veteran described two in-service stressors that contributed to his current psychiatric condition.  First, the Veteran claimed his duties as a chain gun operator to be a stressor.  As a chain gun operator, he was tasked with detecting and protecting the vessel against small boat attacks.  Also, he identified his second stressor to be an incident involving a near-collision with another ship.  The Veteran stated he experienced panic attacks during service and that his anxiety has worsened since service separation. 

In addition to the Veteran's own statements, two other service members that served with the Veteran submitted buddy statements in December 2014.  Specifically, C.G. stated that he has noticed a change in the Veteran' personality: "he became withdrawn, less personable."  In addition, M.P. confirmed that the Veteran's duties were "very high stress during the heightened threat levels to the possible terrors attacks by boat or aircraft . . . ." 

In November 2016, the Veteran attended a videoconference hearing.  There, the Veteran testified that his anxiety began during active duty, sometime between 1996 and 1997.  However, when he first started experiencing symptoms, he was confused and unable to explain the changes, particularly because he was unfamiliar with anxiety disorder as a medical condition.  Also, he stated that his symptoms persisted following separation and worsened until he was formally diagnosed. 

In considering the record as a whole, the Board finds that the preponderance of the evidence supports a finding that the Veteran's reported in-service symptoms are related to his current anxiety disorder and panic disorder.  The Veteran offered credible testimony in November 2016 that he began experiencing panic attacks and severe anxiety while fulfilling his duties as a chain gun operator.  Further, the Board finds the May 2015 VA clinician's opinion that the Veteran's anxiety disorder and panic disorder had its onset in service to be highly probative, because she has personally treated the Veteran since December 2012.  Further, the Board finds the April 2013 VA examiner's opinion to be highly probative because he examined the Veteran and fully reviewed the Veteran's claims file.  There is no medical opinion of record to the contrary.

Turning to the PTSD claim, the Board notes that the April 2013 VA examiner did not record a diagnosis of PTSD.  Rather, the examiner stated that the Veteran does not meet the diagnostic criteria for PTSD.  Further, during the November 2016 videoconference hearing, the Veteran acknowledged that he is not currently diagnosed with PTSD.  In light of the April 2013 VA examination report, the Board finds that the Veteran did not have a valid diagnosis of PTSD at any time during the appeal period.  In the absence of proof of a valid diagnosis of PTSD during the appeal period, service connection for PTSD cannot be established.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also points out that because the Veteran's acquired psychiatric disorder will be evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned encompassing all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).

In sum, the Board finds that the most probative evidence shows that the Veteran has not had a valid diagnosis of PTSD at any time during the appeal period; thus, the claim of entitlement to service connection for PTSD must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder, is granted.

Entitlement to service connection for PTSD is denied.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's TDIU claim.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), and that the record already contains several opinions addressing how some of the Veteran's disabilities affect his employability, including an SSA determination that his anxiety disorders render him unable to work.  However, the current severity level of the Veteran's now service-connected acquired psychiatric disability has not yet been established for VA purposes, his recent jobs have been sedentary and it is unclear from the record whether his other service-connected disabilities would render him incapable of that type of work.  Based on the foregoing, the Board finds that a VA social and industrial survey that provides a full description of the effects of all of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, would aid in adjudication of the claim and should be scheduled on remand.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a clinician qualified to assess the functional impact of the Veteran's  various service-connected disabilities.  The claims folder must be made available for review.  Following review of the claims file and examination of the Veteran, the examiner is asked to:

(a) Describe the Veteran's medical history, education and employment history, and day-to-day functioning.

(b) The clinician is asked to evaluate the extent to which the Veteran's service-connected disabilities (acquired psychiatric disorder, residuals of right knee torn meniscus, left foot injury, tinnitus, chin scar, athlete's foot, residuals of right knee torn meniscus, and scars on right knee), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The clinician's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


